ORDER
DAVID S. HOLLANDER
of SPRINGFIELD, who was admitted to the bar of this State in 1974, having been ordered to show cause why he should not be disbarred or otherwise disciplined and/or ordered to pay a sanction for failure to comply with a fee-arbitration award, and respondent having *106failed to appear on the return date of the order to show cause, and good cause appearing;
It is ORDERED that DAVID S. HOLLANDER of SPRINGFIELD is hereby immediately temporarily suspended until the further Order of the Court; and it is further
ORDERED that respondent shall pay a sanction in the amount of $500 to the Ethics Financial Committee within 30 days of the filing date of this order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with regulation 23 of the Administrative Guideline governing suspended attorneys.